Citation Nr: 0730007	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-17 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbar spine degenerative disc disease with 
disc herniation (claimed as back disorder).  

2.  Whether there was clear and unmistakable error in the 
November 2001 rating decision that denied service connection 
for degenerative disc disease with mild bulging disc L4-5.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In July 2004, the veteran testified at a personal hearing 
before a Decision Review Office (DRO) at the RO.  A 
transcript of that hearing has been associated with the 
claims file. 

In the veteran's June 2005 VA Form 9, he requested a hearing 
before a Member of the Board in Washington, DC.  A hearing 
was scheduled, and the veteran was informed of the hearing; 
however, the veteran failed to appear at the hearing.  


FINDINGS OF FACT

1.  Service connection for degenerative disc disease with 
mild bulging disc L4-5 was denied in a November 2001 rating 
decision.  The veteran was notified of this decision.  He 
filed a timely notice of disagreement; a statement of the 
case was issued in April 2002; however, the VA did not 
receive a timely substantive appeal.   

2.  The evidence added to the record since the November 2001 
rating decision is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection.

3.  The November 2001 rating decision, which denied service 
connection for degenerative disc disease with mild bulging 
disc L4-5 based upon a finding that it was unrelated to the 
veteran's in-service low back injuries, was supportable by 
the facts and law extant at the time of the decision.  RO 
clearly considered the in-service findings in reaching this 
decision.


CONCLUSIONS OF LAW

1.  A November 2001 rating decision denying the veteran's 
claim for entitlement to service connection for degenerative 
disc disease with mild bulging disc L4-5 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302, 
20.1103 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for degenerative disc 
disease with mild bulging disc L4-5 has not been received 
since the November 2001 rating decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The November 2001 rating decision, which denied service 
connection for degenerative disc disease with mild bulging 
disc L4-5, did not contain clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

As a preliminary matter, the Board finds that the VCAA is not 
applicable to the veteran's clear and unmistakable error 
claim as a matter of law.  The Court has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 
2001).

As to the veteran's claim to reopen a previously denied 
claim, VA advised the veteran of the essential elements of 
the VCAA in a September 2004 letter.  VA informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was told that VA has the 
responsibility of obtaining any records held by a federal 
government agency.  He was also told to submit any additional 
information or evidence that he had so that his claim could 
be processed.  As to informing the veteran of the evidence 
necessary to substantiate the claim, VA's letter told the 
veteran that his claim for service connection had been 
previously denied because the condition he had in 2001 was 
not shown to be related to the condition he had while in the 
military, and that he would need to submit new and material 
evidence to reopen the claim.  It also provided the veteran 
with the definition of "new and material evidence."  As 
this letter informed the veteran of what evidence would be 
necessary to substantiate the element required to establish 
service connection that was found insufficient in the 
previous denial, the Board finds that the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) have been complied 
with.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The September 2004 notification letter 
did not include notice as to the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below new and material evidence has not been received to 
reopen the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, and service 
medical records.  The veteran has been asked to provide 
evidence relating to his claim.  Since the September 2004 
notification letter, the veteran has submitted no new 
evidence, other than statements from him and his 
representative.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran contends that his current low back disability is 
the result of injuries to the lower back he received while in 
service. 

Service connection for degenerative disc disease with mild 
bulging disc L4-5 was denied by the RO in a November 2001 
rating decision.  The relevant evidence of record at that 
time was service medical records, private medical records, 
and a VA examination report.  The veteran filed a notice of 
disagreement with this decision and a statement of the case 
was issued in April 2002.  The Board is aware that the 
veteran and his representative have asserted that a timely VA 
Form 9 was filed.  The veteran's claims file contains a copy 
of a VA Form 9, dated within the proper time period for 
perfecting an appeal; however, this form was not received by 
VA until outside of the time period for perfecting an appeal.  
As such, the Board finds that the VA Form 9 was not filed 
timely.  See 38 U.S.C.A. § 7105(d)(3) (timeliness or adequacy 
of response shall be determined by the Board).  A VA Form 9 
was not timely received; therefore, the veteran did not 
timely perfect an appeal.  Thus, the November 2001 rating 
decision has become final.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. §§ 20.202, 20.302, 20.1103.  

The Board has reviewed the evidence received since the 
November 2001 denial and finds that none of it is new and 
material evidence.  At the time of the November 2001 denial, 
there was evidence of a current disability, but, as 
determined by the RO, a lack of competent evidence of a nexus 
between the current disability and service.  In making that 
determination, service medical records were reviewed as was 
post-service clinical data that did not show continuing back 
pathology related to service.  The additional evidence 
received consists of statements by the veteran and his 
representative, and an MRI report from October 2001 which 
shows small central disc herniation at L5-S1 and disc bulge 
with annular tear at L4-5.  

While this evidence is new as it was not previously on file, 
it is not material.  This is all cumulative and redundant of 
evidence of record at the time of the November 2001 decision 
and cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  The evidence submitted since the 
November 2001 rating shows that the veteran has a low back 
disability, a fact that was already established at the time 
of that rating.  None of the evidence received since the 
November 2001 rating decision cures the defect of the lack of 
competent evidence of a nexus between the current disability 
and service.  Thus, the evidence received cannot constitute 
new and material evidence.  See Cox v. Brown, 5 Vet. App. 95, 
99 (1993).

While the veteran has alleged that his current disability is 
a result of his service, such argument had been made at the 
time of the last final denial and thus it is cumulative and 
redundant of the evidence that was of record at the time of 
the November 2001 rating decision.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Regardless of the duplicative nature of his 
current assertions, his statements would not be competent to 
reopen the claim for service connection for lumbar spine 
degenerative disc disease with disc herniation (claimed as 
back condition), as that requires a medical opinion.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
November 2001 rating decision is cumulative and redundant of 
evidence of record at the time of the November 2001 decision 
and does not raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
application to reopen such claim is denied.

III. Clear & Unmistakable Error

According to a November 2004 statement from the veteran's 
representative, the veteran asserts that clear and 
unmistakable error was made in a November 2001 rating 
decision denying service connection for degenerative disc 
disease with mild bulging disc L4-5 because the veteran 
"filed for a back injury...  [and] service connection for 
back injury '[degenerative disc disease]' should have been 
established as [at] least 0% service connected."  At the 
veteran's personal hearing, and in other statements, the 
veteran's representative has asserted that clear and 
unmistakable error was committed when the RO adjudicated a 
claim for entitlement to service connection for degenerative 
disc disease with mild bulging disc L4-5, instead of 
adjudicating a claim for "low back injury."

A. Factual Background

The veteran served on active duty in the U.S. Army from 
November 1983 to September 1987.  On the veteran's September 
2000 application for compensation, he stated that he injured 
his back while stationed in Korea, and again while stationed 
at Ft. Bragg.  Service medical records showed complaints of 
back pain in May 1986 and in March 1987.  The veteran was 
diagnosed with muscle strain on both occasions.  X-rays of 
the veteran's back from May 1986 were normal.  After 
examinations in January 1984, January 1985, January 1986, 
January 1987, and July 1987, clinical evaluations for the 
veteran's spine and other musculoskeletal parts were reported 
as normal.  There were no defects related to the veteran's 
lower back noted on these examinations.  Of record for all 
these examinations but one, are reports of medical history in 
which the veteran specifically denies recurrent back pain.  
There is no report of medical history of record for the July 
1987 examination.  

Private treatment records show that in September of 1988, the 
veteran bent over to pick up a mail bag and then had a sudden 
onset of pain.  The veteran was diagnosed with acute lumbar 
strain.  Significantly, there was no history of continuing 
back pathology from service.  Private treatment records from 
May 1993 show an impression of possible mild disc syndrome, 
and records from 1995 and 1996 show treatment for low back 
pain.  Records from August 1999 show a diagnosis of 
lumbosacral strain, improved, and the reported findings of 
magnetic resonance imaging from August 2000 show degenerative 
change and mild disc bulge at L4-5.  

An August 2000 private treatment report shows an assessment 
of a disc disorder, not otherwise specified, with myelopathy.  
A November 2000 private treatment report from a different 
physician shows that the veteran reported that he had had low 
back pain since lifting a large military tent while he was in 
the service.  He reported one more episode of low back pain 
in service, one episode in 1988 after lifting a mail bag 
while working at the Post Office, and other episodes since 
that time.  The physician's diagnosis included "1.  Chronic, 
intermittent left low back pain exacerbated over the years 
with lifting and twisting.  2.  Left L5-S1, possibly 4-5 
facet joint syndrome.  3.  Rule out symptomatic degenerative 
disc disease at L4-5."  

The veteran was given a VA examination in August 2001.  At 
that examination, the veteran reported hurting his back twice 
while in service, and then again after service when he lifted 
a bag of mail.  After an examination and review of an MRI 
which the examiner reported as showing degenerative change 
and mild disc bulge at L4-5, the examiner diagnosed the 
veteran with degenerative changes of the lumbar spine.  

In a November 2001 rating decision, the RO denied service 
connection for degenerative disc disease with mild bulging 
disc L4-5.  In its reasons and bases, the RO wrote that while 
the veteran "suffered from two episodes of acute and 
transitory low back strains while in service... other evidence 
received in connection with this claim shows that the veteran 
currently suffers from degenerative disc disease with mild 
bulging disc, L4-5, which is unrelated to the disability 
which occurred in service."  The RO noted that the veteran 
was a mailman and that the evidence submitted details 
repeated treatment after service for low back pain usually 
brought on by lifting something.  Service connection was 
denied because "the evidence fails to show a relationship 
between the disability which occurred in service and the 
current condition."

B. Relevant Law in 2001

Under 38 C.F.R. § 3.303 (2001), it stated the following, in 
part:

Service connection connotes many factors but 
basically it means that the facts, shown by 
evidence, establish that a particular injury or 
disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing 
inception or aggravation during service or through 
the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service 
records, or for which he seeks a service connection 
must be considered on the basis of the places, 
types and circumstances of his service as shown by 
service records, the official history of each 
organization in which he served, his medical 
records and all pertinent medical and lay evidence.  
Determinations as to service connection will be 
based on review of the entire evidence of record, 
with due consideration to the policy of the 
Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation 
consistent with the facts in each individual case.   




C. Current Law & Analysis

Section 3.105(a) of Title 38, Code of Federal Regulations, 
provides in pertinent part: "[P]revious determinations which 
are final and binding . . . will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended."  See 38 U.S.C.A. § 5109A (West 2002); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc), cert. 
denied, 539 U.S. 926 (2003).  For clear and unmistakable 
error to exist either (1) the correct facts in the record 
were not before the adjudicator or (2) the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
In addition, "the error must be 'undebatable' and of the 
sort 'which, had it not been made, would have manifestly 
changed the outcome at the time it was made.'"  Id. (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); see Busto v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999) (expressly adopting "manifestly changed the outcome" 
language of Russell, supra).  "In order for there to be a 
valid claim of clear and unmistakable error . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell, 
3 Vet. App. at 313.  That is because, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Id. ("It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error'" and, there is a "presumption of validity 
to otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error). 

The Board has carefully reviewed the evidence of record and 
the RO reasoning at the time of the November 2001 rating 
decision and the law extant at that time and concludes that 
the application of the law to the facts in this case is 
against a finding that a clear and unmistakable error was 
committed by the RO in the November 2001 rating decision.  At 
the veteran's July 2004 personal hearing, the veteran's 
representative argued that the veteran should have been 
service-connected for a "low back condition" and that the 
degenerative disk disease with mild bulging should have been 
secondary to that "condition."  If he is arguing that the 
veteran should be service-connected for the various past 
diagnoses of low back strain, his argument is flawed as 
service connection is granted for current disability, and not 
conditions that existed in the past.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also 38 C.F.R. § 3.303 (2002).  
If he is arguing that the veteran's "current disability" in 
2001 was different than the one assigned by the RO, as 
explained below, this would be an attack as to how the facts 
were weighed and cannot constitute clear and unmistakable 
error.  Russell, 3 Vet. App. at 313.  

The law at the time of the November 2001 rating decision, and 
now, required a current disability for service connection to 
be granted.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also 38 C.F.R. § 3.303 (2002).  The RO weighed 
the evidence and determined that at that time the veteran's 
current disability was "degenerative disc disease with mild 
bulging disc L4-5."  The relevant evidence of record at that 
time consisted of the service medical records, the veteran's 
application for compensation, and private treatment records.  
The private treatment records showed that the veteran had 
prior low back strains, and currently had low back pain, 
degenerative changes, and mild disc bulge at L4-5.  The VA 
examination reported degenerative changes of the lumbar 
spine.  Since the competent evidence of record showed 
different diagnoses for the veteran's low back, whether or 
not the veteran's current disability at that time was best 
categorized as degenerative disc disease with mild bulging 
disc L4-5 is debatable.  Since the RO's determination of the 
categorization of the veteran's disability in the November 
2001 rating decision was debatable, it cannot constitute 
clear and unmistakable error.  See Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995) (difference of opinion in outcome of 
adjudication or disagreement as to how facts were weighed and 
evaluated does not provide basis upon which to find that VA 
committed error during the adjudication process).  It is 
clear that the RO considered whether the in-service injuries 
had resulted in the current back disorder, and concluded that 
it did not.  The evidence overwhelmingly supported this 
conclusion.

Based upon the above reasons, the Board finds that the RO's 
determination in November 2001 to deny service connection for 
degenerative disc disease with mild bulging disc L4-5 cannot 
constitute clear and unmistakable error.  


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for lumbar spine degenerative disc disease 
with disc herniation (claimed as back condition) is denied.

The claim of clear and unmistakable error in the November 
2001 rating decision in denying service connection for 
degenerative disc disease with mild bulging disc 
L4-5 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


